Citation Nr: 1810097	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  10-47 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss prior to November 10, 2011, and a rating in excess of 30 percent from November 10, 2011.

2.  Entitlement to an initial rating in excess of 40 percent for right lower extremity radiculopathy.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability for the period on appeal prior to February 3, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and G.P.


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974 and from January 1979 to July 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2009 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  Jurisdiction over the issues on appeal currently resides with the RO in Boston, Massachusetts.  In April 2013, the Veteran testified before the undersigned Veterans Law Judge at a hearing.

These matters were previously before the Board in April 2014, at which time the Board granted a 40 percent rating for the Veteran's right lower extremity radiculopathy for the entire period on appeal and remanded the following issues: (1) entitlement to a rating in excess of 40 percent for right lower extremity radiculopathy, and (2) entitlement to a compensable rating for bilateral hearing loss prior to November 10, 2011, and a rating in excess of 30 percent from November 10, 2011.  The Board finds that there has been substantial compliance with regard to the claim for an increased rating for hearing loss, and as discussed below, additional development is required regarding the claim for a higher rating for right lower extremity radiculopathy.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).

The Board notes that the Veteran currently has a TDIU that became effective on February 3, 2010.  Notably, a November 2009 VA peripheral nerves examination report indicates that the Veteran's service-connected right lower extremity radiculopathy has been productive of nerve pain that has affected his ability to work since 2006.  Additionally, records from the Social Security Administration (SSA) document the Veteran's report that his service-connected hearing loss first interfered with his ability to work in 1984 and he stopped working in 2008.  See SSA Disability Report (Form SSA-3368), received September 2014.  Thus, the issue of his entitlement to a TDIU during the period on appeal prior to February 3, 2010, has been raised by the record and is currently before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of the Veteran's entitlement to an initial rating in excess of 40 percent for right lower extremity radiculopathy and to a TDIU for the period on appeal prior to February 3, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period on appeal prior to November 10, 2011, the Veteran demonstrated no worse than Level III hearing acuity in the right ear and Level II hearing acuity in the left ear.

2.  For the period on appeal from November 10, 2011, the Veteran demonstrated no worse than Level VII hearing acuity in the right ear and Level V hearing acuity in the left ear.



CONCLUSIONS OF LAW

1.  For the period on appeal prior to November 10, 2011, the criteria for a compensable rating for bilateral hearing loss were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.85, 4.86 (2017).

2.  For the period on appeal from November 10, 2011, the criteria for a disability rating in excess of 30 percent for bilateral hearing loss are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.85, 4.86 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By way of background, the RO granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective July 25, 1984, in a November 1984 rating decision.  The Veteran neither expressed disagreement with this disability evaluation nor was any new and material evidence received by VA within one year of the November 1984 rating decision; thus, the decision is final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.201 (2017).  In June 2009, VA received the claim that led to this appeal.  During the pendency of the appeal, the RO increased the Veteran's disability rating for hearing loss to 30 percent, effective November 10, 2011.  Thus, the issue before the Board is whether a compensable rating for bilateral hearing loss is warranted prior to November 10, 2011, and whether a rating in excess of 30 percent is warranted from November 10, 2011.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. § Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

The severity of a hearing loss disability is determined by comparing audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Under the Rating Schedule, such audiometric test results are translated into a numeric designation ranging from Level I to Level XI, in order to evaluate the degree of disability from service-connected defective hearing.  See 38 C.F.R. § 4.85, Tables VI, VIa, and VII.

The assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria).

Here, in July 2009, a VA examiner documented the following puretone thresholds, in decibels:


HERTZ
July 2009
500
1000
2000
3000
4000
RIGHT
25
35
35
90
95
LEFT
35
40
35
70
75

The average puretone threshold at 1000, 2000, 3000, and 4000 Hertz was 63.75 decibels in the right ear and 55 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent, bilaterally.  The examiner reported that the Veteran's hearing loss had significant effects on his occupation, but did not affect his usual daily activities at that time.  The Board finds that the July 2009 examination results demonstrate that, under the Rating Schedule, the Veteran's hearing impairment resulted in Level III hearing acuity in the right ear and Level II hearing acuity.  38 C.F.R. § 4.85, Table VI.  Using Table VII, the result is a noncompensable rating for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

In November 2011, a VA examiner documented the following puretone thresholds, in decibels:


HERTZ
Nov. 2011
500
1000
2000
3000
4000
RIGHT
40
45
60
105
105
LEFT
50
50
55
80
80

The average puretone threshold at 1000, 2000, 3000, and 4000 Hertz was 78.75 decibels in the right ear and 66.25 decibels in the left ear, and it was determined that the use of a speech discrimination score was not appropriate due to language difficulties, cognitive problems, inconsistent speech discrimination scores, or a similar problem, which was subsequently identified as "fatigue with testing."  According to the examiner, the puretone test results are otherwise valid for rating purposes.  The examiner endorsed that the Veteran's condition impacts ordinary conditions of his daily life, including his ability to work, and noted that the Veteran reported no significant change in hearing, but also documented the Veteran's report that it is difficult to play the piano as a musician with hearing loss, as he has difficulty hearing music notes.

The November 2011 examination results demonstrate that, under the Rating Schedule and based on the puretone threshold averages, the Veteran's hearing impairment has been productive of Level VII hearing acuity in the right ear and Level V hearing acuity in the left ear.  38 C.F.R. § 4.85, Table VIa.  Using Table VII, the result is a 30 percent disability rating for bilateral hearing impairment from the date of that examination, which is already in place.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

A November 2012 VA audiology note documents the following puretone thresholds:


HERTZ
Nov. 2012
500
1000
2000
3000
4000
RIGHT
45
45
40
100
100
LEFT
40
40
45
70
75

The average puretone threshold at 1000, 2000, 3000, and 4000 Hertz was 71.25 decibels in the right ear and 57.5 decibels in the left ear, and speech audiometry revealed bilateral speech recognition ability of 94 percent.  These results show Level II hearing acuity in both ears at that time, which corresponds to a noncompensable rating.  38 C.F.R. § 4.85, Tables VI and VII.

Most recently, in June 2016, a VA examiner documented the following puretone thresholds, in decibels:


HERTZ
June 2016
500
1000
2000
3000
4000
RIGHT
40
50
50
105
105
LEFT
40
50
45
80
75

The average puretone threshold at 1000, 2000, 3000, and 4000 Hertz was 77.5 decibels in the right ear and 62.5 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 78 percent in the right ear and 76 percent in the left ear.  The examiner documented the Veteran's report that he needs to look at people's faces in order to understand them, and concluded that the disability impacts ordinary conditions of the Veteran's daily life, but does not impact his ability to work.  Under the Rating Schedule, the Veteran demonstrated Level V hearing acuity in the right ear and Level IV hearing acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  Under Table VII, these results correspond to a disability rating of 10 percent; thus, a rating in excess of 30 percent is not warranted for the period from November 10, 2011.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Overall, the audiology evaluations that were conducted during the appeal period indicate that the Veteran is not entitled to a compensable rating prior to November 10, 2011, or a rating in excess of 30 percent from November 10, 2011.

With regard to the applicability of 38 C.F.R. § 4.86, the Board notes that the rating criteria provide for rating exceptional patterns of hearing impairment in certain situations.  If the puretone threshold is 55 decibels or more at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz, or if the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86 (2017).  That numeral will then be elevated to the next highest numeral for consideration, with each ear being evaluated separately.  Id.

Unfortunately, review of the Veteran's results indicates that he has not demonstrated an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.  Although the Veteran asserted that his disabilities cause considerable loss of working time from exacerbation of illness and the current evaluations are not proportionate to the severity of the actual conditions, the evidence is against finding an exceptional pattern of hearing loss.  See August 2017 Representative Brief.

Additionally, the Board notes that it must consider referral for extraschedular consideration only "[w]here there is evidence in the record that shows exceptional or unusual circumstances or where the veteran has asserted that a schedular rating is inadequate."  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (quoting Yancy v. McDonald, 27 Vet. App. 484, 493 (2016) (internal quotations omitted)); see also 38 C.F.R. § 3.321(b) (2017).  In Doucette, the United States Court of Appeals for Veterans Claims (Court) held that an extraschedular rating is not warranted if the manifestations of the disability are contemplated by the rating criteria.

Generally, the schedular rating criteria provide for disability ratings for all levels of hearing loss, to include exceptional patterns of hearing loss, that are based on puretone audiometric evaluations of hearing acuity and speech discrimination testing.  38 C.F.R. §§ 4.85, 4.86 (2017).  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 indicates that the puretone threshold averages and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  See 64 Fed. Reg. 25206 (May 11, 1999).

Here, the Veteran's functional impairment due to hearing loss is a disability picture that is contemplated by the schedular criteria and the Board need not refer the present claim for extraschedular consideration.  In so finding, the Board finds it highly probative that the schedular criteria provide for the assignment of ratings for hearing loss that is more severe than what the Veteran has demonstrated.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

Overall, the preponderance of the evidence demonstrates that disability due to the Veteran's bilateral hearing loss has approximated the schedular criteria for a noncompensable rating prior to November 10, 2011, and no more than a 30 percent rating from November 10, 2011.  There is no reasonable doubt to be resolved in this case.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for bilateral hearing loss for the period on appeal prior to November 10, 2011, is denied.

A rating in excess of 30 percent for bilateral hearing loss for the period on appeal from November 10, 2011, is denied.


REMAND

In October 2016, the RO requested that the Providence VA Medical Center (VAMC) submit records of the Veteran's treatment for hearing loss and right side neuropathy that are dated from 2010.  See VA Forms 10-7131, "Exchange of Beneficiary Information and Request for Administrative and Adjudicative Action."  In November 2016, Providence VAMC submitted records that pertain to the Veteran's treatment for hearing loss, but the requested right side neuropathy records have not yet been associated with the claims file and the VAMC has not indicated that such records are unavailable.  These records should be obtained on remand.  38 U.S.C. § 5103A(c) (2012).

In addition, the evidence indicates that the Veteran has received treatment for his right lower extremity disability at Saint Anne's Hospital's Pain Management Center, but records of this treatment have not been associated with the claims file.  See November 2009 VA Peripheral Nerve examination report.  The AOJ should make reasonable efforts to obtain these records on remand.  38 U.S.C. § 5103A(b).

As the Veteran's claim for a TDIU is inextricably intertwined with the increased rating claim being remanded, the Board finds that this issue must be remanded as well.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide or authorize VA to obtain records of his relevant treatment at Saint Anne's Hospital's Pain Management Center.  In addition, associate with the claims file any outstanding VA treatment records, to include outstanding records of his treatment for right side neuropathy and/or right lower extremity radiculopathy at the Providence VAMC that are dated from 2010.

Any other pertinent records identified by the Veteran during the course of the remand should be obtained and associated with the claims file.  If any records requested by VA are not available, this should be indicated in the file.

2.  After undertaking any other development deemed appropriate, readjudicate the claims on appeal.  If the benefits sought on appeal are not granted in full, issue a Supplemental Statement of the Case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


